Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and among ANADIGICS, INC., II-VI INCORPORATED and Regulus Acquisition Sub, Inc. dated as of JANUARY 15, 2016 Table of Contents Page Article 1 The Offer 2 Section 1.1 The Offer 2 Section 1.2 Company Actions 4 Section 1.3 Directors 5 Article 2 The Merger 6 Section 2.1 Merger of Purchaser Into the Company 6 Section 2.2 Effect of the Merger 6 Section 2.3 Closing; Effective Time 6 Section 2.4 Merger Without Meeting of Stockholders 6 Section 2.5 Certificate of Incorporation and Bylaws; Directors and Officers 6 Section 2.6 Conversion of Shares. 7 Section 2.7 Surrender of Certificates; Stock Transfer Books. 8 Section 2.8 Appraisal Rights 10 Section 2.9 Treatment of Company Equity Awards. 10 Section 2.10 Further Action 11 Article 3 Representations and Warranties of the Company 11 Section 3.1 Due Incorporation; Subsidiaries, Etc. 12 Section 3.2 Certificate of Incorporation and Bylaws; Minutes. 12 Section 3.3 Capitalization, Etc. 13 Section 3.4 Authority 15 Section 3.5 Non-Contravention; Consents 15 Section 3.6 SEC Filings; Financial Statements 16 Section 3.7 Absence of Changes 18 Section 3.8 Title to Assets 18 Section 3.9 Real Property; Equipment 18 Section 3.10 Intellectual Property 19 Section 3.11 Contracts 22 Section 3.12 Liabilities 25 Section 3.13 Compliance With Legal Requirements 25 Section 3.14 Permits; Regulatory Matters 26 Section 3.15 Certain Business Practices 26 Section 3.16 Tax Matters 27 Section 3.17 Employee Matters; Benefit Plans 30 Section 3.18 Environmental Matters 36 Section 3.19 Insurance 36 Section 3.20 Transactions With Affiliates 36 Section 3.21 Legal Proceedings; Orders 37 Section 3.22 Inapplicability of Takeover Laws 37 Section 3.23 Vote Required 37 Section 3.24 Fairness Opinion 37 i Section 3.25 Brokers and Finders 37 Section 3.26 Section 3.26 Export Controls 38 Section 3.27 Government Contracts 38 Section 3.28 Information in the Offer Documents and Schedule 14D-9 39 Section 3.29 Customers and Suppliers 39 Section 3.30 Product Liability 39 Section 3.31 Termination of Aloha Merger Agreement 40 Article 4 Representations and Warranties of Parent and Purchaser 40 Section 4.1 Due Organization 40 Section 4.2 Purchaser 40 Section 4.3 Authority; Binding Nature of Agreement 40 Section 4.4 Non-Contravention; Consents 41 Section 4.5 Information in the Offer Documents and Schedule 14D-9 41 Section 4.6 Absence of Litigation 41 Section 4.7 Funds 41 Section 4.8 Ownership of Company Common Stock 42 Article 5 Certain Covenants of the Company 42 Section 5.1 Access and Investigation 42 Section 5.2 Operation of the Company’s Business 43 Section 5.3 No Solicitation 46 Section 5.4 ISRA Compliance 50 Article 6 Additional Covenants of the Parties 50 Section 6.1 Filings and Approvals 50 Section 6.2 Indemnification of Officers and Directors 51 Section 6.3 Securityholder Litigation 53 Section 6.4 Payoff of Indebtedness 53 Section 6.5 Third Party Consents 53 Section 6.6 Publicity 53 Section 6.7 Takeover Laws 54 Section 6.8 Notification of Changes 54 Section 6.9 Section 16 Matters 54 Section 6.10 Stock Exchange Delisting; Deregistration 54 Section 6.11 Rule 14d-10 55 Section 6.12 Termination of ESPP 55 Section 6.13 Termination of Company Equity Plans 55 Section 6.14 Termination of Certain Company Options 55 Section 6.15 Termination of Severance Pay Plan 55 Section 6.16 Payment of Aloha Termination Fee 55 Article 7 Conditions Precedent to The Merger 56 Section 7.1 Conditions 56 Section 7.2 Frustration of Conditions 56 ii Article 8 Termination 56 Section 8.1 Termination 56 Section 8.2 Effect of Termination 58 Section 8.3 Expenses; Termination Fee 58 Article 9 Miscellaneous Provisions 59 Section 9.1 Amendment 59 Section 9.2 Waiver 59 Section 9.3 No Survival of Representations and Warranties 59 Section 9.4 Entire Agreement 60 Section 9.5 Counterparts 60 Section 9.6 Governing Law; Jurisdiction 60 Section 9.7 Waiver of Jury Trial 60 Section 9.8 Specific Performance; Remedies 61 Section 9.9 Assignability 61 Section 9.10 Third Party Beneficiaries 61 Section 9.11 Notices 61 Section 9.12 Severability 62 Section 9.13 Construction 63 EXHIBIT A CERTAIN DEFINITIONS i EXHIBIT B CERTIFICATE OF INCORPORATION OF SURVIVING CORPORATION EXHIBIT C BYLAWS OF SURVIVING CORPORATION iii AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is made and entered into as of January 15, 2016 by and among: (i) ANADIGICS, INC., a Delaware corporation (the “ Company ”); (ii) II-VI INCORPORATED, a Pennsylvania corporation (“ Parent ”); and (iii) REGULUS ACQUISITION SUB, INC., a Delaware corporation and a wholly owned subsidiary of Parent (“ Purchaser ”). Certain capitalized terms used in this Agreement are defined in ExhibitA . RECITALS A.Upon the terms and subject to the conditions set forth in this Agreement, Purchaser has agreed to commence a cash tender offer (as it may be extended, amended and supplemented from time to time as permitted or required under this Agreement, the “ Offer ”) to acquire all of the issued and outstanding shares of Company Common Stock (“ Shares ”) for $0.66 per share of Company Common Stock (such amount or any different amount per share paid pursuant to the Offer (to the extent permitted under this Agreement), the “ Offer Price ”), net to the holder thereof cash, without interest. B.Following the consummation of the Offer, upon the terms and subject to the conditions set forth herein, Purchaser will be merged with and into the Company (the “ Merger ”), with the Company as the surviving corporation (the “ Surviving Corporation ”), in accordance with the DGCL, whereby each Share, except as otherwise provided herein, will be converted into the right to receive the Offer Price, net to the holder thereof in cash, without interest, upon the terms and subject to the conditions set forth in this Agreement. C.The Board of Directors of the Company (the “ Company Board ”) has unanimously determined that this Agreement and the Transactions are advisable, fair to and in the best interests of the Company’s stockholders, has unanimously approved this Agreement and the Transactions in accordance with the DGCL, and has unanimously resolved to recommend that the stockholders of the Company accept the Offer and tender their Shares to Purchaser pursuant to the Offer. D.The Board of Directors of Parent has approved and declared advisable this Agreement and the Transactions. E.The Board of Directors of Purchaser has determined that this Agreement and the Transactions are advisable, fair to and in the best interests of Purchaser and its sole stockholder, and has approved this Agreement and the Transactions. F.The Merger will be governed by Section 251(h) of the DGCL and will be effected as soon as practicable following the consummation of the Offer upon the terms and subject to the conditions set forth in this Agreement. 1 AGREEMENT The parties to this Agreement, intending to be legally bound, agree as follows: Article 1 The Offer Section 1.1 The Offer . (a) Provided that this Agreement has not been terminated in accordance with Article 8 , as promptly as practicable after the date of this Agreement, but in no event more than ten (10) Business Days after the date of this Agreement, Purchaser will (and Parent will cause Purchaser to) commence (within the meaning of Rule 14d-2 under the Exchange Act) the Offer. (b)
